Citation Nr: 0923813	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  96-28 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a personal hearing at the RO 
in November 1996.  

The issue on appeal was previously before the Board in 
November 1999 and August 2003 when it was remanded both times 
for additional evidentiary development.  

The examiner who conducted an October 1995 VA examination 
included a diagnosis of dysthymic disorder and opined that 
the Veteran had PTSD and chronic depression from his military 
service.  As the issue of entitlement to an acquired 
psychiatric disorder other than PTSD has not been developed 
or certified on appeal and is not inextricably intertwined 
with the issue now before the Board, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The Veteran did not participate in combat.

2.  The Veteran's non-combat stressors have not been 
corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for PTSD.  Specifically, the discussion in 
July 2001 and July 2004 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to service connection for PTSD, what 
evidence he should submit and what evidence VA would obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  To the extent that the VCAA letters did not directly 
inform the Veteran of the requirement that non-combat PTSD 
requires corroboration of stressors, the Board notes that the 
Veteran has been represented by a national service 
organization during the long course of this appeal and this 
service organization has made arguments directly citing 
pertinent VA laws pertaining to PTSD and has submitted 
arguments which demonstrate actual knowledge of the 
requirements for a grant of service connection for PTSD based 
on non-combat stressors.  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant or 
that the appellant via his representative has actual 
knowledge of the pertinent laws and regulations and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  The Veteran's 
representative has demonstrated actual knowledge of the 
requirements for a grant of service connection for PTSD.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim decided herein has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the VCAA letters and he was also 
provided with notice of the types of evidence necessary to 
establish an effective date or a disability evaluation for 
the issue in a March 2006 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has not been afforded a VA 
examination.  However, as set out below, the Board finds that 
the Veteran's non-combat related stressors have not been 
verified and any examination which utilized these stressors 
in determining the etiology of the PTSD would not be 
probative.  See 38 C.F.R. § 3.304(f).  The Board finds that 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  The Veteran 
has testified that he received treatment at a VA facility in 
1982.  Attempts to obtain this evidence were unsuccessful.  A 
November 1996 letter from the VA indicates that very few 
records from this date which included medical information 
were available.  No other evidence has been identified by the 
Veteran as being outstanding.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Analysis

The Veteran has claimed entitlement to service connection for 
PTSD.  The service treatment records were silent as to 
complaints of, diagnosis of or treatment for a chronic mental 
disorder.  The Veteran's representative has referenced a May 
1978 clinical record as indicating the presence of mental 
problems.  The Board's review of the record is that it is not 
clear if an annotation was made as to the presence of 
depression as a subjective complaint.  No objective findings 
were made which referenced mental disorders.  Even if this 
one annotation did reference a complaint of depression, the 
lack of other complaints of, diagnosis of or treatment for 
mental disorders in the remainder of the service treatment 
records leads the Board to find that the Veteran did not 
manifest PTSD while on active duty.  This lack of evidence of 
in-service PTSD, however, is not determinative of the issue 
on appeal.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303, 3.304.  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor(s) occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

In the current case, there is evidence of record of a 
diagnosis of PTSD.  A VA examination was conducted in October 
1995.  The claims file was not available for the examiner's 
review.  The Veteran informed the examiner that the worst 
part of his service was when he was busted a grade and lost 
self-esteem.  He reported that he was firing a 50 caliber 
machine gun which malfunctioned, blowing up and sending a 
bullet into his captain's foot.  The Veteran reported he 
received an Article 15 for the incident.  Another incident 
was when his LCM was struck by another LCM while in Panama.  
The Veteran informed the examiner that he was afraid to 
report the accident and when he did, he was given a hard 
time.  A third incident was when he was traveling in a jeep 
when its right wheel locked up, causing the jeep to spin 
around three times just as a tractor trailer was passing.  
The pertinent diagnosis from the examination was PTSD.  

An October 1995 VA clinical record includes a pertinent 
assessment of PTSD.  No stressors were referenced in the 
record.  

In March 1998, a VA employee wrote that the Veteran had been 
attending a PTSD program since 1995 and had diagnoses of PTSD 
and psychosis not otherwise specified.  The author wrote that 
the PTSD derived from events while the Veteran was in the 
military.  No specific stressors were set out.  

While there is evidence of record of a diagnosis of PTSD, the 
claim must be denied as there is no diagnosis of PTSD 
associated with the claims file which is based on a verified 
stressor or stressors.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  In determining 
whether the veteran participated in combat, the veteran's 
oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 
146 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."  

The General Counsel also indicated that the determination of 
whether a Veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis, and that 
absence from a Veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the Veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the Veteran did not engage in combat.  Id. 

The Board finds that the Veteran did not participate in 
combat while on active duty.  He did not receive any awards 
or decorations indicative of combat.  His military 
occupational specialty is not one normally associated with 
combat.  Significantly, he has not reported the existence of 
any combat related stressors.  The Veteran's non-combat 
related stressors require corroboration.  38 C.F.R. § 
3.304(f)

The Board finds that the Veteran's non-combat related 
stressors have not been corroborated.  He has reported the 
existence of three stressors.  The first stressor was being 
the operator of a Landing Craft, Mechanized, (LCM) during his 
first tour of duty which was struck by another LCM, while he 
was in his bunk.  This occurred in "Gatun" Lake, Panama, 
where the Veteran was assigned to the 1097th Transportation 
Company.  The Veteran thought the event probably occurred in 
1978.  

The Veteran testified that an instructor or commanding 
officer, possibly named Manning or Manion, was injured when a 
weapon the Veteran was training on accidently exploded.  The 
weapon was possibly a .50 Machine gun.  The event occurred at 
Fort Eustis, Virginia, when the Veteran was assigned to the 
329th Transportation Company.  He thought the event occurred 
in the late Spring or Summer time of 1979 not far into his 
second enlistment.  The Veteran reported that he received 
small specks in his face from the explosion.  He alleged that 
he received Article 15 punishment which wasn't related to the 
accident but probably had something to do with it.  

The Veteran testified he was in a jeep accident in South 
Carolina when driving from Camp LeJeune to Fort Eustis, 
Virginia.  The jeep spun on the road after a tire froze up as 
a result of a mechanical problem.  No injuries occurred after 
the accident although the Veteran apparently just missed 
being struck by a truck.  

As set out above, none of the Veteran's three reported 
stressors involve participation in combat.  

VA has attempted to verify the three reported stressors but 
without success.  

In December 1997, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) wrote that the Veteran's 
stressors were researched with the U.S. Army Safety Center at 
Fort Rucker and the U.S. Army Center of Military History in 
Washington, D.C.  USASCRUR was unable to verify that the 
Veteran was on a LCM that was struck by another LCM while on 
maneuvers on Lake Gatun, Panama, in February 1978.  It was 
also written that the Veteran's other stressors were 
unverified as the incidents were unreported and undocumented.  

In March 2006, USASCRUR wrote that it had coordinated 
research with the U.S. Army Criminal Investigation Command 
and the U.S. Army Combat Readiness Center.  USASCRUR was 
unable to document that the Veteran's vessel was struck by 
another vessel while the Veteran was in his bunk.  USASCRUR 
was also unable to verify that an instructor had been injured 
when a weapon misfired as described by the Veteran.  

In September 2006, the U.S. Army Transportation Center wrote 
that they did not have any records available concerning the 
Veteran.  

In July 2007, USASCRUR wrote that the Veteran stated his boat 
was struck but did not state what it was that struck the 
boat.  It was noted that the operation to invade Panama 
occurred on December 21, 1989.  USASCRUR was unable to locate 
any unit records submitted by the Veteran's unit for the time 
period he was assigned.  With regard to the training 
incident, it was noted that USASCRUR would need the name of 
the individual in order to conduct further research.  
USASCRUR also wrote that "almost happened" accidents are 
seldom verifiable because they are not recorded.  In order to 
research an almost happened incident, it must be clearly 
indicated that the incident was reported and recorded.  

The only evidence of record which indicates that any of the 
three reported stressors occurred is the Veteran's testimony 
and allegations.  Lay statements from the Veteran's wife and 
sister attest to symptomatology they observed but do not 
corroborate in any way that any of the reported stressors 
occurred.  A veteran's assertions of non-combat service 
stressors are not sufficient to establish their occurrence.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124  (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  As set out above, in the current case 
there are no official service records or other credible 
supporting evidence documenting the occurrence of any of the 
Veteran's three reported stressors.  The Board is not 
required to accept a veteran's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

After considering the evidence of record, the Board does not 
find that the Veteran has a verified or verifiable stressor.  
In the absence of a verified or verifiable stressor event 
which is the cornerstone of a PTSD claim, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f).

The preponderance of the evidence is against a grant of 
service connection for PTSD, as the Veteran has not alleged 
any in-service stressor event which is verified and there is 
no diagnosis of PTSD based on a verified stressor or 
stressors.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 
(1991).  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


